          Case 1:19-mj-06576-UA Document 1 Filed 07/15/19 Page 1 of 7




Approved~~ 1 !7MAG
            SHMIBHASKARAN                                         ~3Q57 6
           Assistant United States Attorney

Before:     THE HONORABLE KEVIN NATHANIEL FOX
            United States Magistrate Judge
            Southern District of New York

- - - - - - - - - - - - - - - - - - x
                                           .
UNITED STATES OF AMERICA
                                               19 Mag.
          - v.   -
                                               RULE 5 ( c) ( 3)
ANDRE MULLER,                              :   AFFIDAVIT

                       Defendant.
- - - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss:

          JAMAL BROWN, being duly sworn, deposes and says that
he is a Deputy United States Marshal with the United States
Marshals Service ("USMS"), and charges as follows:

          On or about June 13, 2019, the United States District
Court for the District of Maine issued a warrant for the arrest
of "Andre Muller," a/k/a "Dre," in connection with an Indictment
charging him with a violation of Title 18, United States Code,
Section 1951(a) (Conspiracy to Commit Hobbs Act Robbery). The
case number in the District of Maine is 19 Cr. 191. Copies of
the Arrest Warrant and the Indictment are attached hereto as
Exhibit A and incorporated by reference herein.

        I believe that ANDRE MULLER, the defendant, who was
arrested by the USMS in the Southern District of New York, is
the same individual as the "Andre Muller," a/k/a "Dre," who is
wanted in the District of Maine.

          The bases of my knowledge and for the foregoing charge
are, in part, as follows:

          1.   I am a Deputy United States Marshal with the
United States Marshals Service. I ~ave been directly involved in
determining whether ANDRE MULLER, the defendant, is the same
individual as the "Andre Muller," a/k/a "Dre," named in the June
         Case 1:19-mj-06576-UA Document 1 Filed 07/15/19 Page 2 of 7



13, 2019, arrest warrant from the United States District Court
for the District of Maine. Because this Affidavit is submitted
for the limited purpose of establishing the identity of the
defendant, I have not included in this Affidavit each and every
fact that I have learned. Where I report statements made by
others, those statements are described in substance and in part,
unless otherwise noted.

          2.   Based on my involvement in this investigation, I
have learned that:

               a.   On or about June 13, 2019, the United States
District Court for the District of Maine issued a warrant for
the arrest of "Andre Muller," a/k/a "Dre."

               b.   The warrant was issued in connection with an
Indictment assigned criminal case number 19 Cr. 109. That
Indictment, issued on June 12, 2019, charged "Andre Muller,"
a/k/a "Dre," with Conspiracy to Commit Hobbs Act Robbery, in
violation of Title 18, United States Code, Section 1951(a)

          3.   Based on my personal involvement in this
investigation, I am aware that at approximately 7:30 a.m. on
July 15, 2019, ANDRE MULLER, the defendant, was arrested in the
Southern District of New York by the USMS pursuant to the
warrant issued by the United States District Court for the
District of Maine.

          4.   Prior to the arrest, I reviewed a photograph of
the "Andre Muller," a/k/a "Dre," wanted by the District of
Maine.  Based on this review, I believe that the "Andre Muller,"
a/k/a "Dre," being sought by the District of Maine is ANDRE
MULLER, the defendant. Furthermore, upon his arrest today,
MULLER stated that his name was "Andre Muller."




                                     2
        Case 1:19-mj-06576-UA Document 1 Filed 07/15/19 Page 3 of 7



     WHEREFORE, deponent respectfully requests that ANDRE
MULLERp, the defendant, be imprisoned or bailed as the case may
be.




                                            States Marshal
                                            Marshals Service


Sworn to before me this
15th day of July, 2019.


  It tir::- C~(        ·t-r
THE HONORABLE KEVIN NATHANIEL FOX
United States Magistrate Judge
Southern District of New York




                                    3
                      Case 1:19-mj-06576-UA Document 1 Filed 07/15/19 Page 4 of 7




AO <441 (lln.11/ll) Arn:stW.mnt


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                              District of Maine

                  United States of America
                             v.                                     )
                     ANDRE MULLER                                   )       Case No.     1:19-cr-00109-NT-001
                        alkJa•ORE•                                  )
                                                                    )
                                                                    )
                                                                    )
                          De/mdanl

                                                     ARREST WARRANT
To:      Any authorized Jaw enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unncceasary delay
r~ ofpUIOn to be anatul)           Andra Muller a/k/a WORE"
                                  .....:...::=:..;:...:.;;=-.-..;;;;;.;;:.;;...;;--.:::;._~---~~-~-~~~~~~~--~~~--~-

who is acc~cd of an offense or violation based on the following document filed with the court:

ft Indictment       0 Superscdhtg Indiotmeot    a Information 0 Superseding Information 0 Complaint
a Probation Violation Petition   CJ Supervised Release Violation Petition CJViolation Notice a Order of the Court

This offense is briefly de.scribed as follows:
  CONSPIRACY TO COMMIT HOBBS ACT ROBBERY 18:1951(a)




Date:        ___ --
             0811312019                                                 1r71c.&6 lmtlng
                                                                                  '"flli;tdu.u
                                                                                        ofllcu '11/gnarure

City and state:     6/1312019                                                          Mlchele Mitchell,   De~ Clerk
                   ~----..._------------~-                                                  Prl1111d name and tide

                                                                 Return
           This warrant was received on (dote) - - - - - - - , a n d the person was arrested on (dtJJ.eJ - - - - - - -
at (cit)' anJ It/Zia}


Date: - - - · - - - -
                                                                                          hf'uling afflct1r '.r slplrn


                                                                                             Prinlld nanw and tide
        Case 1:19-mj-06576-UA Document 1 Filed 07/15/19 Page 5 of 7
                   '    """"\



                                 UNITED STATES DIST.RlLTCotJkl """'f~         ·


                                        DISTRi:CT OF MAINE
                                                                                  SECRET.
 UNITED STATES OF AMERICA                              )
                                                       )
                 v. '                                 ')      Criminal No. l ~ )(\- C:P.., 0 0\ o~- NI
                                                       )      VIOLATION(S):


            -
 ANDRE MULLF.R, A/KJA "D~"

 HECTOR MUNOZ,
          Defeiidants
                                                       )
                                                       )
                                                       )
                                                       )
                                                              (18 U.S.C. §1951(a))


                                            INDICTMENT
          .The Grand Jury charges:

                                                COUNIONE
                                Conspiracy to Commit Bobbi Act Robbery

          From about July 21, 2016 until about July 28, 2016, in the District of Maine,

 Defendants



                                          HECTOR MUNOZ

 knowingly and intentionally oonspired with each other and others known and unknown to

 obstruci, delay and affect cc;>mmerce and the movement of articles in commerce, nam~ly

 controlled substances, by robbery. Specifically, the defendants agreed with• other and others
                                            '     '

 to steal controlled substances from a Rangeley, Maine residence and ~Oped a plan to carry

 out the crime. On about July 28, 2016, the ~fendant M:unoz and a co-conspimtor entered the .
                                                      .                               '



 Rangeley home with the intent to take such personal property using actual ~ tbreatcocd force,

· viol~ and fear ofimmediate and future.lltjury. At the time of the robbery, the defend8nt

 Munoz and his co-conspirator 'Were ~armed with dangerous weapons, namely, knives and a

. bat




                                                                                                         1
         Case 1:19-mj-06576-UA Document 1 Filed 07/15/19 Page 6 of 7

                    .    ~




                              UNITED STATESDISTRICT'COUKI '"''?'"'             ·
                                                                                            ..
                                       vismcr 01fMA:INE                            SECRET.
  UNITED STATES OF AMERICA                             )
                                                       )
                  v..                                  )       Criminal No. l ! )(\- Cf<.~ 0 0\ O'\- \\)\
                                                       )       VIOLATION(S):
...... ANDRE MULLER, A/KJA "D~"                        )
                                                       )
                                                       )       (18 U.S.C. §1951(a))
           Defeiidants                                 )

                                           INDICTMENT

           .The Grand Jury charges:

                                           COUNT ONE
                             Conspiracy to Commit Hobbs Act Robbery

           From about July 21, 2016 until about July 28, 2016, in the District ofMaine,

  Defendants




  knowingly and intentionally c'onspired with each other and others known and unknown to

  obstru.Ct, delay and affect C(>mmetce and the movement of articl~ in commerce, nam~ly

  controlled substances, by robbery. Specifically, the defendants agreed with~ other and others

  ro steal controlled substances from a Rangeley, Maine residence and dev~lOped a phm to carry
  out the crime. On about July 2~ 2016, the def~and a co.-conspirator entered the .

  Rangeley home with the intent to take such personal property using actual arui threatened force,

 · violen~. and fear of immediate and future. injury. At the time of the robbery, the defendant

 - a n d his co-conspirator were _each anned with dangerous weapons, :p.amely, knives and a

  bat.




                                                                                                            1
    Case 1:19-mj-06576-UA Document 1 Filed 07/15/19 Page 7 of 7

                      ;.-.,.                                      ,,,-...,,




        Thus, the Defendants violated Title 18, United States Code, Section 195l(a).

                                              COUNT TWO
                                       Attempted Hobbs Act Robbery

        On about July 28, 2016, in the District of Maine, the Defendant,



 did obstruct, delay and affect commerce and the movement of arti.clcs in commerce, namely

 controlled substances, by robbery, and attempted to do the same, and did aid and abet such

 conduct. Specifically, the defendant and an accomplice entered a home in Rangeley, Maine with

 the intent to take such personal property using f!.ctual and threatened force, violence, and fear of
                               >   •             >




 immediate and future injury. At the time o~ the attempted robbery, the defendant and hls

. accomplice were each armed with dangerous weapons, namely, knives and a bat.

        Thus, 11}.e Defendant violated Title 18, United States Code, Sections 195 l(a) and 2.

                                                 A ':fRUB BILL,




                                                     2
